 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
11 CASEY HOWELL,                 ) Case No. EDCV 18-0116-JPR
                                 )
12                 Plaintiff,    )         JUDGMENT
                                 )
13           v.                  )
                                 )
14 NANCY A. BERRYHILL, Acting    )
   Commissioner of Social        )
15 Security,                     )
                                 )
16                 Defendant.    )
                                 )
17
18      For the reasons set forth in the accompanying Memorandum
19 Decision and Order, it is ADJUDGED that (1) Plaintiff’s request
20 for an order reversing or remanding the case for further
21 proceedings is DENIED; (2) the Commissioner’s request for an order
22 affirming the Commissioner’s final decision and dismissing the
23 action is GRANTED; and (3) judgment is entered in the
24 Commissioner’s favor.
25
26 DATED: October 29, 2018       ______________________________
                                 JEAN ROSENBLUTH
27                               U.S. Magistrate Judge
28
